Citation Nr: 0730483	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for disability due to 
inservice exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO), which denied service connection for a lung condition, 
claimed as asbestosis.

A hearing was held in August 2007 before the undersigned 
acting Veterans Law Judge.

In August 2007, the veteran's motion to advance this appeal 
on the Board's docket, under the provisions of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007) was 
granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service personnel records show that the veteran served 
aboard the U.S.S. Lauderdale beginning in December 1944.  

The veteran has submitted private treatment records in 
support of his claim for service connection.  A March 2000 
statement of Dr. Harron indicated that the veteran had 
exposure to asbestos from 1937 to 1949 and also noted 
exposure at U.S. Steel in his occupation as an electrician.  
A statement of Dr. Venizelos indicated that on the basis of 
medical history review, which is inclusive of significant 
occupational exposure to asbestos dust, the chest radiography 
and the pulmonary function testing, the diagnosis of 
asbestosis is established within a reasonable degree of 
medical certainty.  

As noted above, the veteran served on active duty from June 
1944 to January 1946, which period is included in the period 
of exposure noted by Dr. Harron.  

On VA examination in November 2004, the veteran reported that 
he had asbestos exposure while serving aboard a naval ship.  
He reported that he wore asbestos gloves to hold the hot 
shell casings after the firing of the five inch guns.  It was 
also noted that he was compensated after service for 
occupational asbestos exposure, apparently on the bases of 
the March 2000 private x-ray report.  The diagnosis was 
history of asbestos exposure.  Clinically normal pulmonary 
function was noted.  There was no evidence of mesothelioma or 
carcinoma of the lung.  The examiner stated the pulmonary 
function tests and chest x-rays had been repeated and results 
can be viewed in CPRS.  The Board points out that those test 
results were not included with the examination report and 
have not be associated with the claims file.  It is unclear 
from the examination report whether the veteran has a current 
diagnosis of a disorder related to asbestos exposure.  
Additionally, the examiner did not address whether any 
current disorder related to asbestos exposure is related to 
exposure during service aboard the U.S.S. Lauderdale.  

Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  

Additional development of the record is required in this 
case.  This includes obtaining copies of the pulmonary 
function test results and the chest x-ray report referred to 
by the VA examiner in the November 2004 examination report 
and associating them with the claim file.  The RO should also 
obtain an addendum from the VA examiner, regarding whether 
there is a current diagnosis of asbestosis (or other 
condition related to asbestos exposure) and, if so, whether 
such a condition is related to exposure to asbestos during 
service

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the 
pulmonary function test results and the 
chest x-ray report referred to by the VA 
examiner in the November 2004 examination 
report and associate with the claims 
folder. 

2.  After completion of No. 1 above, the 
RO should forward the claims file to the 
physician that examined the veteran and 
prepared the November 2004 examination 
report for an addendum opinion addressing 
the claimed asbestosis.  

The examiner should specifically indicate 
whether the veteran has a current 
diagnosis of asbestosis, or any other 
condition related to exposure to 
asbestos.  If so, based on a review of 
the entire record, including the 
veteran's service and post service 
medical records, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (a 50 percent or greater 
possibility) that any such disorder is 
related to the veteran's exposure to 
asbestos during active service.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the veteran, 
the RO should arrange for the veteran to 
undergo examination at an appropriate 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The physician should set forth all 
pertinent findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

